Kirkpatrick, C. J.
— Ackley had recovered a judgment
against Steelman, upon which he was taken in execution, and committed to Gloucester jail. Being in custody, Steel-man gave bond and security for the privilege of the limits. This bond became forfeited by a breach of the condition, and was assigned by the sheriff to Ackley; upon this bond, this suit was brought, and a judgment entered. After the entry of this judgment, the original judgment is reversed in the Supreme Court. I think this judgment must go with it.*
Rosseei and Pennington, Justices. — Concurred.
Judgment reversed.

 See Waldron vs. Ely, ante. 79. This point in principle settled — two Judges against one.